Appeal by the defendant from two judgments of the Supreme Court, Westchester County (West, J.), both rendered July 5, 2000, convicting him of *403murder in the second degree under indictment No. 99-01026, and robbery in the first degree under indictment No. 99-01266, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The decision whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the court (see CPL 220.60 [3]; People v Raymond, 3 AD3d 587 [2004]; People v Scott, 2 AD3d 884 [2003]). The County Court providently exercised its discretion in denying the defendant’s request at sentencing to withdraw his plea of guilty to murder in the second degree. The plea was entered voluntarily, knowingly, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9,17 [1983]).
The defendant’s remaining contentions are without merit. Santucci, J.P., S. Miller, Smith, Cozier and Fisher, JJ., concur.